DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
 
Claim Status
Claims 1-5 and 7-20 are amended. Claim 6 is previously cancelled.
Claims 1-5 and 7-20 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the 112(b) rejection of instant claims 1-5 and 7-20 and the objection to claim 13 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-5 and 7-20 and the claim objection to claim 13 has been withdrawn. 
Applicant has summarized the information provided by the Examiner in the Advisory action, but does not appear to have added any further arguments. Thus, the Examiner will merely note that due to no further arguments, the rejection over Peitz is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peitz et al. (US 2015/0166475).
With regard to claims 1, 7, and 16, Peitz teaches a method for thioetherification of C4 mixtures (paragraph [0001]) comprising the following:
a) providing a mixture of C4 hydrocarbons which are from steam cracking or FCC (paragraph [0003]) where the mixture comprises mercaptans and C5 hydrocarbons (paragraphs [0099]-[0100]), where the amount of mercaptans is 21 ppm (paragraph [0121]). This is within the range of 0.01 to 200 ppm by weight of instant claim 1. 
Peitz does not specifically teach that the feed comprises 0.01 to 5 wt% C5 hydrocarbons. However, the instant specification also recites that the feed includes C4 hydrocarbons from steam cracking or FCC (instant specification page 1, lines 9-10). Therefore, one of ordinary skill in the art would reasonably conclude that C4 hydrocarbon streams from steam cracking and FCC contain 0.1 to 5 wt% C5 hydrocarbons as claimed, absent any evidence to the contrary. Alternatively, Peitz teaches that typically C5 hydrocarbons are removed from the C4 stream before reactions (paragraph [0008]), but also teaches that the stream comprises some C5 hydrocarbons (paragraph [0100]). Thus, the amount of C5 hydrocarbons remaining in the C4 hydrocarbon stream is considered to be a process parameter, and can be optimized. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, including the amount of C5 hydrocarbons remaining in the C4 hydrocarbon mixture, through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
b) thioetherification of the C4 mixture in the presence of a catalyst and hydrogen (paragraph [0001]) in one or more reaction stages (paragraph [0047]) where CO is optionally not present (absence of CO) (paragraph [0038]) and only a portion of the C4 diolefins react (paragraph [0074]). Peitz further teaches that the molar ratio of hydrogen to unsaturated compound in the thioetherification step is 0.1 to 0.5 (paragraph [0033]), which is within the range of 0.01 to 0.8 of instant claim 1. Peitz also teaches that the feed comprises 0.513 wt% butadiene and the product comprises 0.345 wt% butadiene (Example 1, paragraph [0108]). This is equivalent to a reaction of 33 mol% of the butadiene, which is within the range of not more than 80 mol% of instant claim 1.
	Peitz further teaches that the thioetherification catalyst comprises a Group VIII metal preferably on an aluminum oxide support (paragraph [0041]). Peitz does not specifically teach that the catalyst comprises palladium and platinum (both of which are within Group VIII) as claimed. However, “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form this composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” See MPEP 2144.06(I). Peitz teaches a catalyst comprising a Group VIII metal (paragraph [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine two Group VIII metals which are palladium and platinum with each other for the catalyst, because this is merely combining two compositions useful for the same purpose of a catalytic metal for thioetherification to form a composition to be used for the same purpose which a catalytic metal composition for thioetherification, absent any evidence to the contrary. It would have been obvious to select platinum and palladium from the list of Group VIII metals because the Group VIII metals are a finite list of metals which include both platinum and palladium, where each metal would be expected to have predictable results as the metal for the catalyst, and thus one of ordinary skill in the art would have a reasonable expectation of success without undue experimentation for the combination of platinum and palladium as claimed, absent any evidence to the contrary. 
Peitz also teaches that that the amount of metal when the metal is palladium is 0.01 to 3 wt% (paragraph [0042]). While Peitz does not specify how much metal to use when the metal is not palladium or when the metal is a combination of metals, one of ordinary skill in the art would reasonably conclude that any Group VIII metal would be used in the same amount as the palladium metal, and that the combination of metals in total would still be used in the same amount as palladium alone. Therefore, one of ordinary skill in the art would reasonably conclude that the amount of palladium and platinum used together as the Group VIII metal would be 0.01 to 3 wt%, absent any evidence to the contrary. The overlaps the ranges of up to 2 wt% palladium and up to 1 wt% platinum of instant claim 1. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
 	Peitz does not specify the ratio of the two metals when a combination of metals is used as the Group VIII metal in the thioetherification catalyst. However, both platinum and palladium are considered to be equivalent Group VIII metals for use in the process of Peitz, and Peitz indicates any Group VIII metal is catalytically active (paragraph [0040]). Thus, the amount of each metal in the combination is a process variable, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover suitable amounts of each component within the recommended range of 0.01 to 3 wt% of the total metal amount through routine experimentation in the absence of evidence of criticality of the ratio.
Peitz further teaches:
c) separating the thioethers and C5 hydrocarbons (high boilers) (paragraph [0069]). 
d) hydrogenation of the remaining C4 mixture in the presence of a catalyst, hydrogen, and carbon monoxide (paragraph [0075]) which comprises a plurality of stages (paragraph [0079]).
	Peitz teaches that the thioetherification catalyst comprises a Group VIII metal on an aluminum oxide support (paragraph [0041]) where the Group VIII metal can be the combination of palladium and platinum as explained above. Peitz also teaches that the selective hydrogenation catalyst comprises palladium on a support (instant claims 7 and 16) (paragraph [0077]). When the thioetherification catalyst comprises platinum and palladium and the selective hydrogenation catalyst only comprises palladium, the catalysts are different, as claimed. 
	With regard to claim 2, as noted above, Peitz teaches the Group VIII metal on the thioetherification catalyst, which can be a combination of palladium and platinum. Peitz teaches that the molar ratio of hydrogen to unsaturated compound in the thioetherification step is 0.1 to 0.5 (paragraph [0033]), which is within the ranges of 0.1 to 0.5 of instant claim 2. 
	With regard to claims 3, 14, and 15, Peitz teaches that the inlet temperature for the thioetherification is 80 to 130°C (paragraph [0044]), which is within the ranges of 0 to 180°C, 60 to 150°C and 80 to 130°C of instant claims 3, 14, and 15.
	With regard to claim 4, Peitz teaches that the thioetherification is carried out in the liquid phase where the hydrogen is dissolved in the liquid phase (paragraph [0045]).
With regard to claim 5, Peitz teaches that the amount of carbon monoxide in the hydrogenation step is 0.05 to 20 ppm (paragraph [0076]), which is within the range of 0.05 to 20 ppm of instant claim 5.
With regard to claims 8, 17, and 18, Peitz teaches that the inlet temperature for the hydrogenation is about 40°C (paragraph [0078]), which is within the ranges of 0 to 100°C, 20 to 80°C, and 30 to 60°C of instant claims 8, 17, and 18.
	With regard to claims 9, 19, and 20, Peitz teaches that the pressure for the hydrogenation reaction is 1.5 MPa (15 bar), which is within the ranges of 2 to 50 bar, 6 to 30 bar, and 10 to 25 bar of instant claims 9, 19, and 20. 
	With regard to claim 10, Peitz teaches that the hydrogenation is carried out in the liquid phase (paragraph [0074])
With regard to claim 11, Peitz teaches a single fixed bed reactor for the thioetherification reaction (paragraph [0106]).
With regard to claim 12, Peitz teaches that the hydrogenation is preferably carried out in two stages in series (paragraph [0079]).
With regard to claim 13, Peitz teaches that the distillation column for separating the thioether and C5 (high boilers) comprises 40 to 100 theoretical plates and a reflux ratio of 1 to 2.5 (paragraph [0070]), which are within the ranges of 40 to 100 theoretical plates and a reflux ratio of 1 to 2.5 of instant claim 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772